UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-6532


KEVIN LEON SMITH,

                Plaintiff - Appellant,

          v.

PARCELL, Deputy Sargent of Chesapeake City Jail; WOLF, Deputy
Officer of Chesapeake City Jail,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:13-cv-00564-JRS-RCY)


Submitted:   June 25, 2015                  Decided:   June 30, 2015



Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Leon Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kevin Leon Smith appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2012) complaint.           We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.             Smith v. Parcell,

No. 3:13-cv-00564-JRS-RCY (E.D. Va. Mar. 24, 2015).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before    this    court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2